ACCEPTED
                                                                                                  05-15-01507-CR
                                                                                       FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                            12/16/2015 1:14:53 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK



Appellate Docket No.: 05-15-01507-CR
Appellate Case Style: Raul Castanon Salazu v. The State of Texas     FILED IN
                                                              5th COURT OF APPEALS
                                                                   DALLAS, TEXAS
                                         Court of Appeals 12/16/2015 1:14:53 PM
                                  Fifth District of Texas at Dallas LISA MATZ
                            CRIMINAL APPEAL - DOCKETING STATEMENT      Clerk




PARTIES (TRAP 32.2(a)):
Appellant: Raul Castonon Salazu              Appellee: The State of Texas




Attorney (Lead Counsel): Taryn Davis         Attorney (Lead Counsel):
                                             Erleigh Norville Wiley
Appointed X Retained                         Criminal District Attorney
Address (Lead Counsel):                      Address (Lead Counsel):
109 N. Jackson                               Kaufman County Courthouse
Kaufman, TX 75142                            100 W. Mulberry Street
                                             Kaufman, TX 75142
Telephone: 972.962.0653                      Telephone:972.932.4331 X1260
Fax: 972.962.0656                            Fax:972.932.0357
SBN (Lead Counsel): 00792449                 SBN (Lead Counsel):
If not represented by counsel, provide appellant's/appellee's address, telephone number,
and fax number.

PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):
Date Sentence Imposed or Suspended in        Date Notice of Appeal Filed: December 9,
Open Court or Appealable Order Signed:       2015
December 8, 2015
                                             If Mailed, Date Mailed:

                                             Attach File-Stamped Copy of Notice
ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP 32.2(e)):
Mt. for New Trial: Yes X No   Date Filed: December 9, 2015

Mt.in Arrest of Judgment: Yes X No           Date Filed:

Other (Specify                               Date Filed:
TRIAL AND APPEAL (TRAP 32.2(f)-(k)):
Offense Charged: Sex Abuse of Child              Is the appeal from a pretrial order?
Continuous: Victim Under 14
                                                 Yes No X
Date of Offense: 01/01/2008
                                                 Does the appeal involve the validity of a
Defendant's Plea: “Not Guilty”                   statute, rule, or ordinance?

If guilty or nolo contendere, was plea result of Yes No X
negotiated plea bargain agreement?
                                                 If yes, specify.
Was the trial jury or nonjury?

Guilt/Innocence Phase: Jury

Punishment Phase: Judge

Punishment Assessed: 65 years TDCJ-ID and
$5,000.00 fine


TRIAL COURT AND RECORD (TRAP 32.2(c), (l), (m)):
Court: 86th Judicial District                    T.Ct. Cause No. 14-50562-86-F
Trial Judge (Who Tried or Disposed of Case):     Court Clerk (District or County Clerk):
The Honorable Casey Blair                        The Honorable Rhonda Hughey

Telephone No.: 972.932.4331 X1251                Telephone No.: 972.932.4331 X1276
Fax:                                             Fax:
Address: Kaufman County Courthouse               Address: Kaufman County Courthouse
Kaufman, Texas 75142                             Kaufman, Texas 75142



Clerk's Record                                   Fee Paid: Yes No X
                                                 Arrangements Made to Pay Fee:
                                                 Yes No
Court Reporter(s) or Court Recorder(s): Beth Woods

Telephone Number(s): 972.932.4331 X1253
Fax Number(s):
Address(es): Kaufman County Courthouse, Kaufman, Texas 75142



Reporter's/Recorder's Record (Check If           Date Requested: 12/16/2015
Electronic Recording )
                                                 Fee Paid: Yes: No:
Number and Date(s) of Hearing(s):                Arrangements Made to Pay Fee:
                                                 Yes No
INDIGENCY OF PARTY (TRAP 32.1(k)):
Motion and Affidavit Filed: Yes X No             Date:
Date of Hearing:
Ruling on Motion: Granted X Denied
OTHER INFORMATION (TRAP 32.2(m)):
List any other pending related appeals before this or any other Texas appellate court by
Court, Docket Number, and Style: None



I CERTIFY THAT, TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT.

/s/ Taryn Davis                              12/16/2015
Lead Counsel                                 Date

Representing: Raul Castanon Salazu




                                Certificate of Service

I hereby certify that a true and correct copy of the foregoing Docketing Statement was
served this 16th day of December, 2015, on the District Attorney’s Office, Kaufman
County Courthouse, Kaufman, Texas 75142 by HAND-DELIVERY. TRAP 9.5(b).



/s/ Taryn Davis
Lead Counsel